TYSON, J.
I cannot concur in the view expressed by my brothers. I prefer to follow the lead of the great weight of authority holding that poles and wires of a tel: ephone company erected along a public country highway is an additional servitude upon the fee for which the owner must be compensated. I do not regard it as necessary to repeat the reasons for this holding, since they are ably, and in my opinion, unanswerably stated in the cases upon which I rely. These cases may be found collated in note on pages 723, and 722 of 24 L. Ii. A.; note on pages 261-263 of 306 Am. St. Bep. See, also, Elliott on Streets, §§ 397, 400, et seq.; 2 Dillon on Muni. dorp. § 698a. We need not have apprehension' of depriving people of the use of this quasi public utility by this holding’. Indeed, in those states where the cases cited above maintained this principle, the telephone, systems, urban and suburban, are far more extensive than in this. The requirement of telephone companies to pay just compensation to the owners of land adjoining the public country roads does not seem to have been an impediment in the way of their extensive construction and operation; but even if that requirement is an impediment, this could be no possible justification for depriving the owner of his constitutional guaranty.
Denson, J., concurs in these views.